Citation Nr: 1013759	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease (DDD) of the 
lumbar spine.  

2.  Entitlement to service connection for nerve damage of the 
right lower extremity.  

3.  Entitlement to service connection for a right knee 
disorder, to include arthritis.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from February 2000 to January 
2004.  He served in the National Guard of Maine from February 
2004 to June 2007, and had active duty in the National Guard 
of Maine from April 2004 to September 2004.  

Historically, a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for residuals of a fracture of the hyoid bone but 
granted (1) service connection for posttraumatic stress 
disorder (PTSD), which was assigned an initial 30 percent 
rating; (2) right elbow tendonitis, which was assigned an 
initial 10 percent rating; and a residual scar from surgery 
for a pilonidal cyst, also assigned an initial 10 percent 
rating.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for lumbar DDD, arthritis of the right 
knee, and nerve damage of the right lower extremity.  

The Veteran testified at a February 2009 hearing before a 
Decision Review Officer (DRO) a transcript of which is on 
file.  At that hearing the Veteran withdrew issues of service 
connection for disabilities of the cervical and thoracic 
segments of the spine.  

After a May 2009 rating decision granted an increase from a 
30 percent rating for service-connected posttraumatic stress 
disorder (PTSD) to 50 percent, an August 2009 rating decision 
granted a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).  

A September 2009 rating decision granted service connection 
for residuals of a fracture of the hyoid bone.  The Veteran 
testified at a February 2010 videoconference before the 
undersigned Veterans Law Judge (VLJ), a transcript of which 
is on file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In essence, the Veteran alleges that his current low back 
pathology and right lower extremity nerve damage stem from 
this service-connected scar as a residual of pilonidal cyst 
surgery because he believes that when he had this inservice 
surgery in October 2003 the incision was too deep and that he 
was not given sufficient time to recover before being made to 
participate in physical training during active service and in 
the National Guard.  The Veteran has further testified that 
statements of private physicians support this.  

For example, Dr. Omsberg stated in July 2006 that the 
Veteran's low back, right buttock, and tailbone pain appeared 
"most likely due to all of the sequelae from his pilonidal 
cyst problems.  He has most likely developed irritable focus, 
scar tissue and this is responsible for the majority of his 
symptoms."  

However, in an October 2006 letter Dr. Bennett felt that the 
Veteran's chronic back pain was secondary to low back strain 
secondary to obesity and de-conditioning.  Records from the 
Maine General Medical Center show that the Veteran continued 
to have localized pain that was felt to likely be mechanical 
or degenerative in nature but it could very well also be 
secondary to de-conditioning.  

All three of these sources noted that the Veteran had 
complained of low back since his inservice October 2003 
pilonidal cyst surgery.  

The Board is aware that at the February 2009 hearing before a 
DRO the Veteran stated that VA should now have all records 
from the physicians he mentioned during that hearing.  Page 6 
of the transcript of that hearing.  However, at the time of 
the June 2008 VA spinal examination it was noted that the 
Veteran was to obtain records in the 1990s regarding his 
general health to determine if there were any low back 
complaints or pilonidal cyst-related complaints during that 
time.  It was noted that the Veteran was to try to obtain 
records from "Dr. Bennett and/or the University of Maine 
sports physicals prior to entering service."  

However, no private clinical records in the 1990s are on file 
nor does it appear that any attempt has been made to obtain 
any such records.  

Also, it appears that the Veteran had recently received 
disability retirement benefits from the Office of Personnel 
Management.  As to this, it was noted during the 2008 VA 
examination that he had worked for the Army National Guard 
from 2004 to 2007 as a federal employee in the finance/office 
management as a civilian.  Since these records may contain 
relevant information as to the claimed disabilities, attempts 
should be made to obtain the relevant medical records 
pertaining to his disability retirement.  

The opinion of the June 2008 VA examiner was that it was not 
as likely as not that his lumbar spine DDD, 
spondylolisthesis, and spondylosis were related to his 
military service.  He had significant lumbar pathology 
causing his low back pain and this was not caused by nor 
aggravated by the pilonidal cyst excision.  

However, no medical opinion has been obtained regarding the 
claim right lower extremity nerve damage or right knee 
disability.  Also, the Veteran challenges the opinion of the 
2008 VA examiner on the basis that the examiner was a 
physician's assistant and not a physician.  

Accordingly, the case is REMANDED for the following action:

1.  The appropriate steps should be taken 
to obtain all medical records pertaining 
to the Veteran's disability retirement.  

2.  The Veteran should be contacted and 
asked to list all health care providers 
that he saw in the 1990s.  

With respect to any such records that are 
not on file, request that the Veteran 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of each private care 
provider.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the Veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2009).   

This should include but not be limited to 
all records in the 1990s from Dr. Bennett 
and from the appropriate facility 
associated with the University of Maine.  

3.  Afford the Veteran a VA examination to 
address the etiology of the claimed low 
back and right knee disability.  

The examiner must have access to and review 
the claims folders for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether the Veteran's low back 
pathology is at least as likely as not 
related to the Veteran's period of service 
or is at least as likely as not proximately 
due to or the result of the service-
connected residuals of pilonidal cyst 
excision; this should include whether the 
claimed low back pathology was aggravated, 
i.e., increased in severity, by the 
service-connected residuals of pilonidal 
cyst excision.  

In this connection, regardless of whether 
there is confirmation in the service 
treatment records of inservice low back 
pathology, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any current low back 
disability is consistent with the Veteran's 
testimony and statements regarding the 
development of low back pathology following 
his inservice residuals of pilonidal cyst 
excision, particularly in light of the 
Veteran's testimony of low back symptoms 
thereafter and his discharge from the 
National Guard on the basis of being 
medical disqualified for continued service.  

Also, the examiner is asked to express an 
opinion as to whether the Veteran's right 
knee pathology, if any, is at least as 
likely as not related to the Veteran's 
period of service.  

In this connection, regardless of whether 
there is confirmation in the service 
treatment records of inservice right knee 
disability, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any current right knee 
disability, if any, is consistent with the 
Veteran's testimony and statements, and the 
statement of a service comrade, regarding 
the development of right knee disability 
during service.  

In formulating all medical opinions, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinions cannot be 
provided without resort to speculation, the 
examiner should so state and must provide 
the rationale therefor.   

4.  Afford the Veteran a VA examination to 
address the etiology of the claimed nerve 
damage of the right lower extremity.  

The examiner must have access to and review 
the claims folders for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether the Veteran's right lower 
extremity nerve pathology is at least as 
likely as not related to the Veteran's 
period of service or is at least as likely 
as not proximately due to or the result of 
the service-connected residuals of 
pilonidal cyst excision; this should 
include whether the claimed right lower 
extremity nerve pathology, if any, was 
aggravated, i.e., increased in severity, by 
the service-connected residuals of 
pilonidal cyst excision.  

In this connection, regardless of whether 
there is confirmation in the service 
treatment records of inservice right lower 
extremity nerve pathology, the examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
current right lower extremity nerve 
pathology is consistent with the Veteran's 
testimony and statements regarding the 
development of low back pathology or right 
lower extremity nerve pathology, or both, 
following his inservice residuals of 
pilonidal cyst excision, particularly in 
light of the Veteran's testimony of low 
back symptoms thereafter and his discharge 
from the National Guard on the basis of 
being medical disqualified for continued 
service.  

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

5.  After the above development has been 
completed, readjudicate the claims.  

If the benefits sought remain denied, furnish 
the Veteran and his representative a 
Supplemental Statement of the Case (SSOC) and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

